DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 7, 12-13, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeon et al. (PG Pub 2021/0091017; hereinafter Yeon).

    PNG
    media_image1.png
    577
    1037
    media_image1.png
    Greyscale

Regarding claim 7, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches a method of making a semiconductor device (para [0030-0050]) comprising: 
providing an electronic component assembly 200; and 
disposing a plurality of discrete antenna modules 250,260,270,280 over the electronic component assembly (see Fig. 2).
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches
forming a shielding layer 212 over the electronic components assembly 200 (see Fig. 2).
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches
disposing a stud (annotated “stud” in Fig. 2 above) or core ball internal to a bump (e.g. 252) connecting the discrete antenna (e.g. 250).
Regarding claim 20, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches a semiconductor device (para [0030-0050]) comprising: 
an electronic component assembly 200; and 
a plurality of discrete antenna modules 250,260,270,280 disposed over the electronic component assembly (see Fig. 2).
Regarding claim 25, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches
forming a shielding layer 212 over the electronic components assembly 200 (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-3, 5-6, 8, 10, 14, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (PG Pub 2021/0091017; hereinafter Yeon) and Kim et al (PG Pub 2019/0280374; hereinafter Kim).
Regarding claim 1, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches a method of making a semiconductor device (para [0030-0050]) comprising: 
providing an electronic component assembly 200; and 
disposing a plurality of discrete antenna modules 250,260,270,280 over the electronic component assembly (see Fig. 2), wherein each discrete antenna module is capable of providing radio frequency (RF) communication for the electronic component assembly.
Although, Yeon teaches the discrete antenna module he does not explicitly teach “each discrete antenna module is capable of providing radio frequency (RF) communication for the electronic component assembly.”

    PNG
    media_image2.png
    408
    486
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1 provided above, Kim teaches an antenna module (para [0039-0053]) comprising: a discrete antenna module 10a (para [0042]) is capable of providing radio frequency (RF) communication for an electronic component assembly (para [0042]; “The antenna 10a may receive or transmit the RF signal, and may transmit the received RF signal to the IC 20a or receive an RF signal for transmission from the IC 20a. The antenna 10a may include a plurality of antenna members, thereby further improving antenna performance.).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the discrete antenna module be capable of providing radio frequency (RF) communication for the electronic component assembly, as taught by Kim, to improve antenna performance (para [0042]).
Regarding claim 2, refer to the figures cited above, in the combination of Yeon and Kim, Kim teaches including enabling RF communication between a first one of the discrete antenna modules 10a-Kim and the electronic component assembly 200-Kim (para [0042]), while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly.
The recited “enabling RF communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having plurality of discrete antenna modules over the electronic component assembly, which Yeon clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 3, refer to the figures cited above, in the combination of Yeon and Kim, Kim teaches including enabling RF communication between the second one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between the first one of the discrete antenna modules and the electronic component assembly.
The recited “enabling RF communication between the second one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between the first one of the discrete antenna modules and the electronic component assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having plurality of discrete antenna modules over the electronic component assembly, which Yeon clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 5, refer to the figures cited above, in the combination of Yeon and Kim, Kim teaches depositing an encapsulant 150a (para [0062]) around the discrete antenna modules 115a (para [0062]).
Regarding claim 6, refer to the figures cited above, in the combination of Yeon and Kim, Yeon teaches forming a shielding layer 212 over the electronic components assembly 200 (see Fig. 2).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches
enabling radio frequency (RF) communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly.
The recited “enabling RF communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having plurality of discrete antenna modules over the electronic component assembly, which Yeon clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches the discrete antenna modules; he does not teach “depositing an encapsulant around the discrete antenna modules.”	In the same field of endeavor, refer to Fig. 1 provided above, Kim teaches an antenna module (para [0039-0053]) comprising: depositing an encapsulant 150a (para [0062]) around discrete antenna modules 115a (para [0062]).”
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the discrete antenna modules, as taught by Kim, to protect the device from external elements.
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches a semiconductor device (para [0030-0050]) comprising: an electronic component assembly 200; and a plurality of discrete antenna modules 250,260,270,280 disposed over the electronic component assembly (see Fig. 2), he does not explicitly teach “each discrete antenna module provides radio frequency (RF) communication for the electronic component assembly.”
In the same field of endeavor, refer to Fig. 1 provided above, Kim teaches an antenna module (para [0039-0053]) comprising: a discrete antenna module 10a (para [0042]) provides radio frequency (RF) communication for an electronic component assembly (para [0042]; “The antenna 10a may receive or transmit the RF signal, and may transmit the received RF signal to the IC 20a or receive an RF signal for transmission from the IC 20a. The antenna 10a may include a plurality of antenna members, thereby further improving antenna performance.).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the discrete antenna module be capable of providing radio frequency (RF) communication for the electronic component assembly, as taught by Kim, to improve antenna performance (para [0042]).
Regarding claim 18, refer to the figures cited above, in the combination of Yeon and Kim, Kim teaches an encapsulant 150a (para [0062]) deposited around the discrete antenna modules 115a (see Fig. 1).
Regarding claim 19, refer to the figures cited above, in the combination of Yeon and Kim, Yeon teaches a shielding layer 212 (para [0032]) formed over the electronic components assembly (see Fig. 2).
Regarding claim 23, refer to Fig. 2 provided above, Yeon teaches the discrete antenna modules 250,260,270,280 23, he does not explicitly teach “an encapsulant deposited over the discrete antenna modules.”
In the same field of endeavor, refer to Fig. 1 provided above, Kim teaches an antenna module (para [0039-0053]) comprising: an encapsulant 150a (para [0062]) deposited over discrete antenna modules 115a (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the discrete antenna modules, as taught by Kim, to protect the device from external elements.
3.	Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon and Kim, as applied to claim 14 above, and further in view of Liu et al (US patent No. 10,097,231; hereinafter Liu).
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 2 provided above, in the combination of Yeon and Kim, Yeon teaches the discrete antenna modules and the electronic component assembly, he does not explicitly teach “a switching circuit configurable to enable RF communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly.”

    PNG
    media_image3.png
    567
    920
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Liu teaches an RF signal processing device (title) comprising: an antenna module 111 (col. 3, lines 27-29); a switching circuit (col. 3, lines 38-40; “a plurality of signal-processing circuits”) configurable to enable RF communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly.
The recited “configurable to enable RF communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having plurality of discrete antenna modules over the electronic component assembly and a switching circuit, which Yeon and Liu clearly show or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching circuit, as taught by Liu, to process the RF signals (col. 3, lines 40-43).
	Regarding claim 16, refer to the figures cited above, in the combination of Leon, Ki, and Liu, Liu teaches the switching circuit (col. 3, lines 38-40).
The recited “the switching circuit is configurable to enable RF communication between the second one of the discrete antenna modules, and the electronic component assembly, while disabling RF communication between the first one of the discrete antenna modules and the electronic component assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having plurality of discrete antenna modules over the electronic component assembly and a switching circuit, which Yeon and Liu clearly show or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.

4.	Claim(s) 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon, as applied to claim 20 above, and further in view of Liu et al (US patent No. 10,097,231; hereinafter Liu).
Regarding claim 21, refer to the Examiner’s mark-up of Fig. 2 provided above, Yeon teaches the plurality of discrete antenna modules 250,260,270,280 over the electronic component assembly 20, he does not explicitly teach “a switching circuit configurable to enable radio frequency (RF) communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly.”
In the same field of endeavor, refer to Fig. 1-provided above, Liu teaches an RF signal processing device (title) comprising: an antenna module 111 (col. 3, lines 27-29); a switching circuit (col. 3, lines 38-40; “a plurality of signal-processing circuits”) configurable to enable RF communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly.
The recited “configurable to enable radio frequency (RF) communication between a first one of the discrete antenna modules and the electronic component assembly, while disabling RF communication between a second one of the discrete antenna modules and the electronic component assembly” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is having plurality of discrete antenna modules over the electronic component assembly and a switching circuit, which Yeon and Liu clearly show or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switching circuit, as taught by Liu, to process the RF signals (col. 3, lines 40-43)

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Dalmia et al. (US Patent No. 10,566,298) teaches package on antenna package.
	
Allowable Subject Matter
6.	Claims 4, 9, 11, 17, 22 and 24 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 4 is fully incorporated into the base claim 1.  
Claim 4 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 4, forming a bump over the discrete antenna modules.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 7 is fully incorporated into the base claim 7.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, forming a bump over the discrete antenna modules.
Claim 11 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 7 or (ii) claim 11 is fully incorporated into the base claim 7.  
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, depositing an encapsulant over and around the discrete antenna modules, wherein the encapsulant includes a bump over the discrete antenna modules.
Claim 17 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 or (ii) claim 17 is fully incorporated into the base claim 14.  
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, a bump formed over the discrete antenna modules.
Claim 22 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 20 or (ii) claim 22 is fully incorporated into the base claim 20.  
Claim 22 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 22, a bump formed over the discrete antenna modules.
Claim 24 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 20 or (ii) claim 24 is fully incorporated into the base claim 20.  
Claim 24 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 24, an encapsulant deposited over the discrete antenna modules, wherein the encapsulant includes a bump over the discrete antenna modules.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895